Citation Nr: 0412455	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran was a member of the Army National Guard from 
April 14, 1971, to June 30, 1976, and completed a period of 
active duty for training (ACDUTRA) from August 13, 1971, to 
March 2, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The Board observes that on his September 2002 substantive 
appeal form, the veteran requested a local hearing to be held 
at the RO.  In an October 2003 statement, the veteran 
cancelled this request.  The Board therefore considers the 
veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.703(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if he 
is required to take further action. 


REMAND

Generally, service connection may be granted to a veteran for 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (2003).  Under applicable 
law, a "veteran" is an individual who served in the active 
military, naval or air service, and who was discharged or 
released under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1 (2003).  
The term "active military, naval or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  In order to establish 
basic eligibility for veterans' benefits based upon ACDUTRA, 
a claimant must first establish that he was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
Once "veteran" status is established for a period of 
ACDUTRA (or INACDUTRA), the presumptions of soundness and 
aggravation are for application.  See Harris v. West, 13 Vet. 
App. 509, 511 (2000) (per curiam); Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, 
D'Amico v. West, 12 Vet. App. 264 (1999)); see also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

The record reflects that the veteran served for approximately 
five years as a member of the Army National Guard.  A few 
months after joining the Guard, the veteran's unit was 
activated for a period of ACDUTRA, which lasted from August 
13, 1971, to March 2, 1972.  This is his only confirmed 
period of ACDUTRA during his tenure with the Guard.  He is, 
however, service-connected for tinnitus and hearing loss 
based on this ACDUTRA period, and thus considered a 
"veteran" for VA benefits purposes.

The veteran states that in 1975, in his position as a vehicle 
mechanic servicing tanks, he hit his left knee, which 
resulted in disability that has continued to date.  The 
claims file does contain private medical records showing that 
the veteran was hospitalized for left knee problems in May 
1975.  There is no comment in these records as to the origin 
of the veteran's left knee disorder.  Also, the report of the 
veteran's separation from the Army National Guard of Indiana 
in June 1976 notes that the veteran was "physically 
disqualified for retention (NLD)".  The abbreviation NLD 
stands for not in the line of duty.  There is not, however, 
any line of duty report associated with the veteran's service 
records.  Moreover, although the RO requested verification as 
to all periods of ACDUTRA, no information relevant to whether 
the veteran had any INACDUTRA periods is available in the 
current claims file.  Also, the service documents received in 
response to the RO's October 2001 request for National Guard 
information and records are unaccompanied by any statement 
indicating that the records sent are inclusive.  Thus, the 
Board is uncertain as to whether additional personnel or 
medical records are available.  



The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  The Board emphasizes that, pursuant to 
38 U.S.C.A. § 5103A(b)(3), "[w]henever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  See also 38 C.F.R. § 3.159(c)(2) (2003).  
In this case, additional development is therefore indicated 
to ensure that all relevant service records have been 
obtained for consideration in the veteran's appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
Military Department of Indiana National 
Guard, and other official sources if 
indicated, and request a negative or 
positive response to the following:

a) Identify the exact dates of each 
period of INACDUTRA, if any, the veteran 
service during his National Guard service 
from April 14, 1971, to June 30, 1976; 

b) Identify whether any additional 
medical or personnel records, to include 
any line of duty determinations, any 
documentation relevant to the veteran's 
June 1976 discharge based on his being 
"physically disqualified for retention 
(NLD)", and the "July 1976 Orders 1-1 
MDI," are available, and if so, 
associate such with the VA claims file.

2.  The RO must then review the claims 
file and ensure that any additional 
notification and development action 
required by the VCAA and its implementing 
regulations are fully complied with and 
satisfied.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim of entitlement to service 
connection for a left knee disability, 
based on consideration of the complete 
claims file and consistent with 
38 U.S.C.A. §§ 101(2), (21-24) (West 
2002); 38 C.F.R. §§ 3.1(k), 3.6(a) 
(2003).  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

